Citation Nr: 1648483	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left leg infection. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an effective date earlier than May 25, 2011, for the award of service connection for onychomycosis and tinea corporis.

4.  Entitlement to an effective date earlier than November 24, 2014, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  When this case was before the Board in October 2015, it was decided in part and remanded in part for further development and adjudicative action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The service connection issues are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  There was no pending claim for service connection for onychomycosis or tinea corporis prior to May 25, 2011.

2.  There was no pending claim for a TDIU prior to November 24, 2014, and it is not factually ascertainable that the Veteran became unemployable due to service-connected disabilities during the one year prior to November 24, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 25, 2011, for the award of service connection for onychomycosis and tinea corporis have not been met.  
38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than November 24, 2014, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding and is potentially relevant to any claim decided herein.  The record documents that service records and VA treatment and examination records, and post-service medical evidence that could be relevant for the period in question have been obtained, including those associated with Social Security Administration (SSA) benefits.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

For increases, the effective date will also be the date of receipt of claim or date entitlement arose, whichever is later, except it shall also be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New and material evidence is defined in 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The definition of the phrase new and material evidence in § 3.156(a) is the appropriate definition to use when applying § 3.156(b).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005). 

Generally, total rating based on unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis: onychomycosis and tinea corporis

On May 25, 2011, the Veteran contacted VA to file an informal claim for service connection for a bilateral foot condition.  In an April 2016 rating decision, service connection was awarded for onychomycosis and tinea corporis, effective May 25, 2011.  The Veteran has appealed the effective date assigned.  

The Board has reviewed the evidence dated prior to May 25, 2011, but finds no evidence that could be interpreted as a pending claim for service connection for a foot disorder.  The evidence of record prior to May 25, 2011, includes statements and medical records revealing findings and histories of foot issues, notably calluses and onychomycosis, and claims for increased rating for shrapnel wounds of the lower extremities.  However, the records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection for a foot disorder; there is nothing to suggest an intent to file for benefits for the foot.  The Board adds that in a March 2011 decision on the issue of entitlement to an increased rating for residuals of shrapnel wounds of the left leg, the Board specifically determined a separate rating was not warranted for a foot disorder.  

Thus, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date, and the claim for an effective date prior to May 25, 2011, for the award of service connection for onychomycosis and tinea corporis must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Analysis: TDIU

In July 2012, the Veteran filed a formal claim for a TDIU.  That claim was denied in an August 2013 rating decision.  The Veteran did not appeal.  In November 2014, the Veteran filed an informal claim for increased ratings, including a TDIU.  In an August 2015 rating decision, a TDIU was granted effective November 24, 2014, the date of receipt of claim and the date on which the schedular criteria for a TDIU were met.  The Veteran has appealed the effective date assigned.  

The Board has reviewed the evidence dated prior to November 24, 2014, but finds no evidence that could be interpreted as a pending claim for a TDIU.  Although the record dated between the issuance of the August 2013 rating decision and the November 24, 2014, claim includes medical records and statements from the Veteran and his representative, these records do not reveal any statement, history, or finding that could be construed as a claim for a TDIU based on the service-connected disabilities.  In this regard, the Board notes that although the record during this period includes November 2013 argument that the Veteran's psychiatric disability impaired, and even precluded, occupational functioning, the statement was made regarding the appropriate rating for the service-connected psychiatric disability, and that matter was decided in a January 2014 rating decision that is final.  Thus, the Board finds the statement is not an informal claim for a TDIU.  

The Board further finds that new and material evidence was not received within a year of the issuance of the August 2013 rating decision.  The Board has reviewed the applicable records, which include SSA and VA medical records and statements from the Veteran and his representative, but finds the records are cumulative or duplicative of previous considered evidence.  In this regard, the Board finds that no new evidence to suggest unemployability from the service-connected disabilities was associated with the record within the appeal period following the August 2013 rating decision.  As such, the Board finds November 24, 2014, is the appropriate date of receipt of claim.

As noted above, an effective date for an increase in compensation can only predate the date of receipt of the claim if there is a "factually ascertainable" increase in the year prior to the date of claim.  The record indicates that the Veteran has been unemployed since approximately 2008 and that the Veteran only met the schedular (percentage) requirements for a TDIU as of November 24, 2014.  Prior to November 24, 2014, a TDIU would only be available on an extra-schedular basis.  Although the record indicates that the Veteran was unemployed in the year prior to the date of claim, there is no evidence of a "factually ascertainable" increase in his disabilities that would warrant a TDIU on an extra-schedular basis.  In this regard, the Board notes there are no medical treatment records of record dated in this period, and the Veteran has not alleged, and the record does not suggest, that the Veteran received treatment via a non-VA medical provider or a different VA health care system than that of record.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase between November 24, 2013, and November 24, 2014.  Accordingly, an effective date earlier than November 24, 2014, is not warranted.


ORDER

An effective date earlier than May 25, 2011, for the award of service connection for onychomycosis and tinea corporis is denied.  

An effective date earlier than November 24, 2014, for the award of a TDIU is denied.



REMAND

Regarding the leg infection claim, the Board finds an addendum opinion addressing whether the June 2011 episode of cellulitis is related to service or the service-connected shrapnel wound is required.  

Regarding the hepatitis C claim, the Board finds an opinion concerning whether it is related to service or the service-connected psychiatric disability is required.   

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the hepatitis C was present in service, is etiologically related to service, or was caused or aggravated by the service-connected psychiatric disability.  The record documents risk factors of tattoos before and after service, including while imprisoned, and intravenous and intranasal drug use during and after service.  The Veteran also claims a risk factor of air gun inoculation during service and contends that his drug use was due to his service-connected psychiatric disability.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
 
3.  Obtain an addendum opinion from the March 2016 VA examiner regarding whether the cellulitis diagnosed in June 2011 is related to service or a service-connected disability.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the cellulitis is etiologically related to service or was caused or permanently worsened by the service-connected left leg scar, status-post shrapnel wound.  If the examiner is of the opinion that the cellulitis was permanently worsened by the service-connected disability, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
 
4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


